DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on February 15, 2021 and June 14, 2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation "the second gripper tip" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation "the first gripper tip" in line 2.  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-8, and 10-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JPH06182688A.
As to claim 1, JPH06182688A discloses a gripper (20), as illustrated in Figures 1-5, comprising a body (21) including an actuation member (motor - see paragraph [0002] of the JPH06182688A Google Patents English Translation); at least one jaw (1) coupled with the body and the actuation member for moving the at least one jaw between an first and second position; a gripper tip (4) on the at least one jaw; and a sensor assembly (3) including a housing (8,9) with a sensor (6,10-11) mounted into the housing (see Figure 1), wherein the housing is secured in the gripper tip and secures the gripper tip to the at least one jaw (see Figure 1).
With claims 3, 5, and 10, the gripper tip includes a countersink bore (7) to receive a head (8) of the housing.
With claim 4, the gripper includes a pair of jaws (see annotated Figure 5 below) and a pair of gripper tips.
With claims 6 and 11, the sensor has a tapered sensing zone (5).
With claim 7, a second gripper tip of a second jaw includes a recess (space within the cap 4) aligned with the sensing zone (hollow liquid filling layer 5 is provided in the cap 4 – see Abstract).


    PNG
    media_image1.png
    604
    580
    media_image1.png
    Greyscale

As to claim 8, JPH06182688A discloses a gripper tip (4), as illustrated in Figures 1-5, comprising a body (21) having an aperture (open space between first and second jaws with the body – see Figure 5) and a sensor assembly (3); and the sensor assembly including a housing (8,9) with a sensor (6,10-11) mounted into the housing (see Figure 1), wherein the housing is secured in the gripper tip and secures the gripper tip to a jaw (see Figure 1).
With claim 12, a second gripper tip of a second jaw includes a recess (space within the cap 4) aligned with the sensing zone (hollow liquid filling layer 5 is provided in the cap 4 – see Abstract).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over JPH06182688A in view of Cardinal et al (U 9,964,132).
JPH06182688A discloses the claimed invention except for the sensor housing to include threads.  Cardinal et al teaches a quick hook apparatus comprising a first securing means (120) and second securing means (122) having threaded surfaces with threads corresponding to the threads on an existing support structure (threaded metal rod 118) (see col. 3, lines 30-35).
To provide the device of  JPH06182688A with threads configured for the countersink bore  and threads on the head would have been obvious to one of ordinary skill in the art, in view of the teachings of Cardinal et al , since all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention, i.e., one skilled in the art would have recognized that the threads used in Cardinal et al would allow the countersink bore and head of the housing to be securely connected and prevent accidental disengagement or separation.    
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Kozlowski, Moilanen’733, De Koning, Bao, and Moilanen’266 are cited as being relevant art, because each prior art shows a gripper comprising a body and a jaw.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN A VU whose telephone number is (571)272-1961. The examiner can normally be reached Monday-Friday, 8:00 am - 4:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on (571) 272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

STEPHEN A. VU
Primary Examiner
Art Unit 3651



/STEPHEN A VU/Primary Examiner, Art Unit 3651